Exhibit 10.15

 

Via US mail    LOGO [g85239ex10_10logo.jpg]   

May 10, 2010

Revised June 4, 2010

Ira Parker

224 Lowell Road

Wellesley, MA 02481

Separation Agreement and Release of Claims

Dear Ira:

This letter will serve as confirmation that your employment with AOL Inc.
(together with any successors, subsidiaries, merged entities, and their
respective affiliates, “AOL” or “the Company”) is being terminated without
cause. This Separation Agreement and Release of Claims (“Separation Agreement”),
upon your signature after your Separation Date, will constitute the complete
agreement between you and the Company regarding the terms of your separation
from employment.

1. Your employment with the Company will terminate without cause at the close of
business July 15, 2010 (your “Separation Date”) and the date of this letter
shall be deemed your notification date (your “Notification Date”). Beginning on
your Notification Date, you will remain an employee of the Company through your
Separation Date (“Notification Period”). You shall continue to receive your base
salary and benefits during this Notification Period. It is expected that you
will perform your job satisfactorily. Your rights under any stock option or
restricted stock unit awards shall be determined in accordance with the terms
and provisions of the equity plans and agreements under which any grants of
stock options or awards of restricted stock units were granted, based on a
July 15, 2010 separation date. The Company reserves the right to change your
Separation Date, but will notify you in writing of any change. If you obtain
other employment with AOL within thirty days of your Separation Date, you will
not be eligible to receive any of the benefits set forth in this Separation
Agreement, unless specified herein, and this Separation Agreement shall become
null and void.

2. On the next regularly scheduled pay date following your Separation Date, or
sooner if local law requires, you will receive a check for all unpaid wages and
any accrued, unused vacation or paid time off from January 1, 2010, or longer if
required by state law, due through your Separation Date, less applicable
deductions and withholdings.

3. Your medical, dental and vision benefits will continue through the end of the
month in which your Separation Date occurs. The date of the qualifying event for
purposes of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) shall
be your Separation Date. You will receive separate information regarding your
option to continue health benefits under



--------------------------------------------------------------------------------

COBRA after your Separation Date. Your Company-paid life insurance will continue
through the end of the month in which your Separation Date occurs. All other
benefits will terminate on your Separation Date.

4. Prior to your departure on your Separation Date, unless otherwise instructed
by an authorized Company representative, you must:

a. resign from any and all positions you hold as an officer and/or director of
AOL Inc. and from each of its direct and indirect subsidiaries and/or
affiliates; and

b. return to your manager all the Company property in your possession,
including, but not limited to, your identification badge and SecurID, keys,
computers, corporate credit cards, pagers, telephones, parking permits and the
original and all copies of any written, recorded, or computer readable
information about Company practices, procedures, trade secrets, customer lists
or product marketing associated with the Company’s business and any other
information deemed proprietary or confidential in accordance with Company
policies or the Company’s Confidential Information, Non-Competition and
Proprietary Rights Agreement (the “CNPR Agreement”). By signing this Separation
Agreement, you represent that you have returned all Company confidential or
proprietary information in your possession and that you took all reasonable
steps to protect the confidentiality of such Company information during your
employment. You agree that you are bound by (a) all the terms of the Standards
of Business Conduct through your Separation Date and (b) the Company’s CNPR
Agreement, which remains in full force and effect after your Separation Date and
includes, among other obligations, the continuing duty not to disclose Company
confidential or proprietary information after your Separation Date.
Notwithstanding anything in the CNPR Agreement to the contrary, you shall not be
prevented from owning, controlling, managing or working for any business except
that, for the six-month period immediately following the Separation Date (the
“Restricted Period”), you agree that you will not accept employment by
Bloomberg, Demand Studios, Yahoo!, Inc., Google Inc., Microsoft Corporation,
IAC/InterActive Corp., News Corp, Viacom Inc. or Disney, or any of their
respective subsidiaries, affiliates or successors (each a “Restricted Entity”);
provided that this restriction does not prevent you from (i) working in a
capacity that does not compete with the specific business of the Company in
which you were engaged or had material knowledge during the last two years of
your employment with the Company. In the event that you wish to work for one of
the Restricted Entities during the Restricted Period, you may send a written
notice of that request to the Company, at which time the Company may elect to
waive the application of this Paragraph 4 and to allow you to work for that
Restricted Entity during the Restricted Period.

5. In addition, pursuant to your January 7, 2008 employment agreement
(“Employment Agreement”) and under the terms and conditions as detailed below,
the Company will agree to provide you additional payments and benefits, which
you acknowledge are payments and benefits to which you are otherwise not
entitled, if you sign this Separation Agreement. If you do not sign this
Separation Agreement, you will not receive the additional payments and benefits.

 

2



--------------------------------------------------------------------------------

6. In exchange for your execution of this Separation Agreement, the Company will
provide you the following and the following terms shall apply:

a. An amount equal to eighteen (18) months of your current Base Salary,
$825,000, less applicable withholdings, payable in a lump sum, subject to
Paragraph 6(e) below. This payment will not be eligible for deferrals to the
Company's 401(k) plan.

b. Subject to the terms of Paragraph 17 of your Employment Agreement, you will
receive an amount equal to a pro-rated bonus payment for the period from
January 1, 2010 through your Separation Date, payable at target (an amount equal
to $295,342.47), less tax withholdings, paid in a lump sum, subject to Paragraph
6(e) below. This payment will not be eligible for deferrals to the Company’s
401(k) plan.

c. If you elect to enroll in COBRA benefit continuation, the Company will pay
the cost of medical, dental and vision benefit coverage under COBRA for eighteen
(18) months beginning the first day of the calendar month following the
termination of your employment.

d. The services of a professional outplacement and counseling firm, for eighteen
(18) months to assist you in securing employment following your separation from
employment with the Company, not to exceed $25,000.00 and to be paid via invoice
to the firm directly.

e. The payments made under Paragraphs 6(a) and 6(b) will be paid within thirty
(30) days of your Separation Date or the “effective date” of the signed
Separation Agreement, as set forth in Paragraph 17 below, whichever is later,
but no later than March 15 of the calendar year following the termination of
your employment.

f. You shall not be entitled to notice and severance under any policy or plan of
the Company (the payments set forth in this Paragraph being given in lieu
thereof).

g. Except as set forth above, you shall not be entitled to receive any other
bonus or pro-rated bonus payment.

h. The payments under Paragraphs 6(a) and 6(b) shall be made without regard to
any duty to mitigate damages and shall not be reduced by any compensation
received by you from any subsequent employment.

7. The payments and other benefits set forth in Paragraph 6 are being offered
solely in consideration for your execution of this Separation Agreement,
including a release of all claims against the Company as set forth in Paragraph
8 below. The payments are not an admission of any wrongdoing by the Company.

 

3



--------------------------------------------------------------------------------

8. In exchange for the Company’s agreement as stated above, you agree to release
and discharge unconditionally the Company and any of its past or present
subsidiaries, affiliates, related entities, predecessors, merged entities and
parent entities, benefit plans, and all of their respective past and present
officers, directors, stockholders, employees, benefit plan administrators and
trustees, agents, attorneys, insurers, representatives, affiliates, and all of
their respective successors and assigns, from any and all claims, actions,
causes of action, demands, obligations or damages of any kind arising from your
employment with the Company and the separation from that employment or
otherwise, whether known or unknown to you, whether under federal, state or
local law (whether constitutional, statutory, regulatory or decisional) which
you ever had or now have upon or by reason of any matter, cause or thing, up to
and including the day on which you sign this Separation Agreement. Without
limiting the generality of the foregoing, the claims you are waiving include,
but are not limited to, all claims arising out of or related to any stock
options held by you or granted to you by the Company which are scheduled to vest
subsequent to your Separation Date; all claims of discrimination or harassment
on the basis of sex, race, age, national origin, religion, sexual orientation,
disability, veteran status or any other legally protected category, and of
retaliation; all claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act
(“OWBPA”), the Americans with Disabilities Act, and all other federal, state and
local fair employment and anti-discrimination laws, all as amended; all claims
under the Worker Adjustment and Retraining Notification Act (WARN) and similar
state and local statutes, all as amended; all claims under the National Labor
Relations Act, as amended; all claims under the Family and Medical Leave Act and
other federal, state and local leave laws, all as amended; all claims under the
Employee Retirement Income Security Act (except with respect to accrued vested
benefits under any retirement or 401(k) plan in accordance with the terms of
such plan and applicable law); all claims under 42 U.S.C. § 1981, as amended;
all claims under the Sarbanes-Oxley Act of 2002; all claims of whistleblowing
and retaliation under federal, state and local laws; all claims under any
principle of common law or sounding in tort or contract; all claims concerning
any right to reinstatement; all claims for attorneys’ fees, costs, damages or
other relief (monetary, equitable or otherwise) from the Company, whether under
federal, state or local law, whether statutory, regulatory or common law, to the
fullest extent permitted by law. Further, each of the persons and entities
released herein is intended to be a third-party beneficiary of this Separation
Agreement. This release of claims does not affect or waive any claim for
workers’ compensation benefits, unemployment benefits or other legally
non-waivable rights or claims; claims that arise after you sign this Separation
Agreement; your right to exercise any and all Company stock options held by you
that are exercisable as of your Separation Date during the applicable period of
exercise and in accordance with all other terms of those options and the stock
options plans, agreements, and notices under which such options were granted; or
your right to enforce the terms of this Separation Agreement. Additionally,
nothing in this Separation Agreement waives or limits your right to file a
charge with, provide information to or cooperate in any investigation of or
proceeding brought by a government agency (though you acknowledge you are not
entitled to recover money or other relief with respect to the claims waived in
this Separation Agreement).

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event any of the Company’s successors,
subsidiaries, affiliates, related entities, predecessors, merged entities and
parent entities, and their respective officers, directors, stockholders,
employees, benefit plan administrators and trustees, agents, attorneys,
insurers, representatives, affiliates, successors and assigns bring any claim
against you, you shall have the right to fully defend against such claims and
may bring any counterclaims against such individuals or entities, without regard
to this release.

9. In exchange for your agreement and covenants contained in this Separation
Agreement, the Company agrees to release and discharge you unconditionally, from
any and all claims, action, causes of action, demands, obligations or damages of
any kind arising out of or relating to your employment with the Company, the
separation of that employment, whether known or unknown to them, which they ever
had or now have upon or by reason of any matter, cause or thing, up to and
including the day on which the Company signs this Separation Agreement. The
claims they are waiving include, but are not limited to, all claims under any
principle of regulatory or common law, and whether tort, contract or otherwise,
to the fullest extent permitted by law. This release of claims does not affect
the Company’s right to enforce the terms of this Separation Agreement.

10. The Company shall provide a neutral reference for any inquiries from
prospective employers, and shall affirmatively state that the Company’s policy
is to provide only a neutral reference, and they will provide only the dates of
employment, positions held, and salary information, if appropriate. In response
to any question from a prospective employer or agent of a prospective employer
as to whether you are eligible for rehire, the Company shall respond that you
are eligible for rehire.

11. You agree to assist the Company, in connection with any litigation,
investigation or other matter involving your tenure as an employee, officer, or
director of the Company, including, but not limited to, meetings with Company
representatives and counsel and giving testimony in any legal proceeding
involving the Company. The Company will pay you reasonable compensation (to be
mutually agreed upon at the time of request for your services) for the time you
spend on such matters (not including attorney’s fees unless required by federal,
state or local law) and will reimburse you for all reasonable out-of-pocket
expenses incurred in rendering such assistance to the Company.

12. The parties understand and agree that the terms of this Separation Agreement
are confidential and agree not to disclose to others the terms of this
Separation Agreement, except as otherwise permitted or required by law, to a
government agency in connection with any charge or investigation, in connection
with a dispute arising out of this Separation Agreement, or with the written
consent of the other; provided however, that this Paragraph 12 does not preclude
disclosure to your immediate family or for purposes of securing professional
financial, tax or legal services, and for the Company, on a strictly need to
know basis, provided further that, prior to making any such disclosure, the
parties will inform any such persons that this confidentiality clause is in
effect and that they are also bound by it.

13. The parties agree not to affirmatively encourage or assist any person or
entity in litigation against each other in any manner. This provision does not
affect the claims and rights that you have not waived as set forth in Paragraph
8, and does not prohibit each party’s

 

5



--------------------------------------------------------------------------------

response to a valid subpoena for documents or testimony or other lawful process;
however, such receiving party agrees to provide each other with prompt notice of
any such subpoena or process. The parties further agree that this Separation
Agreement is not admissible in any proceeding except one to enforce the terms of
this Separation Agreement.

14. The parties agree not to make disparaging or untruthful remarks or
statements about each other. The Company further agrees that it will take
measure to ensure that its senior executives (defined as the CEO and all direct
reports to the CEO) do not make any disparaging or untruthful remarks or
statements about your employment with the Company. Nothing in this Separation
Agreement prevents you or the Company from making truthful statements when
required by law, court order, subpoena, or the like, to a governmental agency or
body.

15. In accordance with the terms of this Separation Agreement, you agree that in
the event you are found in a court of law or by another adjudicator with
jurisdiction to hear the matter to be in breach any of your obligations under
Paragraphs 4, 11, 12, 13 and 14 of this Separation Agreement, the Company will
be entitled to recover the full amount paid under Paragraph 6 above and to
obtain all other remedies provided by law or in equity. In the event the Company
is found in a court of law or by another adjudicator with jurisdiction to hear
the matter to be in breach of its obligations under this Separation Agreement,
you will be entitled to appropriate relief as determined.

16. If any term or clause of this Separation Agreement should ever be determined
to be unenforceable, you and the Company agree that this will not affect the
enforceability of any other term or clause of this Separation Agreement.

17.    a)     If you are under age 40 on your Separation Date:

You should consider consulting an attorney before executing this Separation
Agreement. You have seven (7) days from your Separation Date in which to sign
and return the Separation Agreement, although you may, at your discretion, sign
and return the Separation Agreement at any earlier time, after your Separation
Date. The day you return the executed Separation Agreement is the “effective
date” of this Separation Agreement. If you have not returned the executed
Separation Agreement within the time permitted, then the Company’s offer will
expire by its own terms at such time.

 

  b) If you are age 40 or older on your Separation Date:

Pursuant to the Older Workers Benefit Protection Act of 1990 (“OWBPA”), you are
advised: (1) to consult an attorney regarding this Separation Agreement before
executing the Separation Agreement; (2) that you are waiving rights or claims
which may be waived by law in exchange for consideration which is not otherwise
due to you; (3) that rights or claims, including those arising under the Age
Discrimination in Employment Act of 1967 (ADEA), that may arise after the date
this Separation Agreement is executed are not waived; (4) that you have
twenty-one (21) days from the date you received this Separation Agreement in

 

6



--------------------------------------------------------------------------------

which to sign and return the Separation Agreement, although you may, at your
discretion, knowingly and voluntarily, sign and return the Separation Agreement
at any earlier time after your Separation Date; (5) that at any time within
seven (7) days after executing this Separation Agreement, you may revoke the
Separation Agreement; and (6) that this Separation Agreement is not enforceable
until the revocation period has passed without a revocation. You acknowledge
that by signing this Separation Agreement, you are giving up claims and rights
under the Age Discrimination in Employment Act of 1967 as amended, as described
above.

To revoke, you must send a written statement of revocation delivered by
certified mail to AOL Inc., Attn: Gillian Pon, 22000 AOL Way, Dulles, VA 20166.
The revocation must be received no later than 5:00 p.m. on the seventh day
following your execution of this Separation Agreement. If you do not so revoke,
the eighth day following your acceptance will be the “effective date” of this
Separation Agreement. If you have not returned the executed Separation Agreement
within the time permitted, then the Company’s offer will expire by its own terms
at the conclusion of the time permitted.

18. This Separation Agreement shall be governed by and construed and enforced in
accordance with the substantive laws of the State of New York applicable to
agreements made and to be performed entirely in New York without regard to the
principles of conflicts of law.

To accept the Separation Agreement, you must sign below on or after your
Separation Date and return one entire copy to AOL Inc., Attn: Gillian Pon, 22000
AOL Way, Dulles, VA 20166. (An extra copy for your files is enclosed.)

 

Sincerely, /s/ David J. Harmon David J. Harmon Executive Vice President,   Human
Resources and Corporate Services AOL Inc.

By signing this Separation Agreement, I acknowledge that: I have had the
opportunity to review this Separation Agreement carefully with legal or other
personal advisors of my own choice; I understand that by signing this Separation
Agreement I am releasing the Company of all claims against it; I have read this
Separation Agreement and understand its terms; I have been given a reasonable
period of time to consider its terms and effect and to ask any questions I may
have; I voluntarily agree to the terms of this Separation Agreement.

 

7



--------------------------------------------------------------------------------

AGREED AND ACCEPTED:      

/s/ Ira Parker

     

6/10/10

Ira Parker       Date

 

8